UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): April 14, 2010 HEARTLAND, INC. (Exact name of registrant as specified in charter) Maryland 000-27045 36-4286069 (StateorOtherJurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 1005 N. 19th Street Middlesboro, KY40965 (Address of principal executive offices) (Zip Code) 606-248-7323 (Registrant’s telephone no., including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On April 20, 2010, Heartland, Inc. (the “Company”) issued a pressreleaseannouncingthat its Board of Directors has approved a sharerepurchaseprogram as of April 14, 2010.Under the program, the Company is authorized to purchase an amount of shares equal up to $100,000 of its shares of common stock in open market transactions at the discretion of management.All stock repurchaseswill besubjectto therequirementsof Rule10b-18underthe Securities Exchange Act of 1934, as amended, and other rules that governsuchpurchases.A copy of the press release is included as exhibit 99.1 of this report. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of business acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Shell Company transactions. Not applicable. (d) Exhibits. ExhibitNumber ExhibitDescription Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HEARTLAND, INC. Date: April 20, 2010 By: /s/Terry L. Lee Name: Terry L. Lee Title:CEO
